DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10th, 2022 has been entered.

Response to Amendment
The amendments filed on August 10th, 2022 have been entered.
The previously raised drawings objection have been withdrawn in light of the amendment submitted by Applicant on August 10th, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 12, 14, 16-19, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Osvaldo (US 20140016985 A1) in view of Gueret (US 6067997 A).
Regarding claim 1, Osvaldo discloses an applicator for applying an eyelash cosmetic (Abstract), including a core (21) comprising a cavity (25) and side holes (34) connecting the cavity to an exterior of the core (Para. 0047), the side holes being disposed in a staggered arrangement (Fig. 2 and Fig. 5A); wherein at least some of the side holes (34) have at least an external chamfer (Per the definition of the term “chamfer” which is “A beveled edge”, see https://www.merriam-webster.com/dictionary/chamfer, The external chamfers of the hole 34 is the beveled edges shown in the annotated Fig. 5B below. This beveled edges is due to the diamond shape of the hole 34 and the thickness of the cylindrical wall 26).


    PNG
    media_image1.png
    348
    767
    media_image1.png
    Greyscale

Osvaldo does not explicitly disclose an external chamfer contiguous on an outer side of the core.
Gueret teaches a cosmetic applicator for make-up product (abstract), with opening (Fig. 3A, 10) that has tapered external chamfer (Fig. 3A, tapered edge surface of reliefs 2) so that the reliefs may consist of furrows, slots, fingers, diamond points, grooves, striations, lumps, fins, etc. Such reliefs may be of uniform dimensions (depth, width) over the entire surface of the first applicator region, or may have varying dimensions. The reliefs may be aligned axially and/or at right angles to the support axis of the first applicator region, or arranged in a staggered configuration. This gives great flexibility in applying the product. In the case of a product to be applied to hairs, such as the eyelashes, the ability to comb, smooth or separate the lashes after application may be varied (Cl. 3 Line 13-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the diamond shape hole of the cosmetic applicator of Osvaldo with a tapered external surface as taught by Gueret so that the reliefs may consist of furrows, slots, fingers, diamond points, grooves, striations, lumps, fins, etc. Such reliefs may be of uniform dimensions (depth, width) over the entire surface of the first applicator region, or may have varying dimensions. The reliefs may be aligned axially and/or at right angles to the support axis of the first applicator region, or arranged in a staggered configuration. This gives great flexibility in applying the product. In the case of a product to be applied to hairs, such as the eyelashes, the ability to comb, smooth or separate the lashes after application may be varied.
In addition, the examiner notes that it well within the skills of a person having ordinary skill in the art to provide tapered holes/ channels to move cosmetic product more efficiently. 
Regarding claim 2, Osvaldo and Gueret disclose the claimed invention of claim 1. Osvaldo further discloses the shape of the core (21) is such that any cross-section of the core in a plane perpendicular to a main axis (Fig. 2, axis-x) of the applicator is convex (Fig. 2 and Para. 0043).  
Regarding claim 3, Osvaldo and Gueret disclose the claimed invention of claim 1. Osvaldo further discloses at least some of the side holes have a larger axis parallel to a main axis of the applicator (Fig. 5B).  
Regarding claim 4, Osvaldo and Gueret disclose the claimed invention of claim 3. Osvaldo further discloses the side holes (34) form rings extending in planes perpendicular to the main axis of the applicator (Fig. 5A, the examiner notes that holes 34 around the core 21 forms the ring, see also para. 0047 and Fig 3a which shows walls 28-30 has a series of opening ), at least some of the side holes (34) having top and bottom peaks along their larger axis (see annotated Fig. 5B below), the top peak of at least one of the side holes being closer to a distal end of the applicator than the bottom peak of at least one side hole of a higher successive ring( See annotated Fig. A below).  

    PNG
    media_image2.png
    660
    357
    media_image2.png
    Greyscale

Regarding claim 5, Osvaldo and Gueret disclose the claimed invention of claim 1. Osvaldo further discloses the side holes (34) form rings extending in planes perpendicular to a main axis  of the applicator (See annotated Fig. 5A above). Osvaldo does not explicitly disclose a distance between two side holes of a ring being less than a larger dimension of one of the two side holes along the plane of the ring. 
It would have been an obvious matter of design choice to have a distance between two side holes of a ring being less than a larger dimension of one of the two side holes along the plane of the ring, since such a modification would have involved a mere change in the size/shape of the holes along the circumference of the core. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. In this instance, an ordinary skill in the art would recognize changing the size of the holes as being within the level of ordinary skill in the art in order to fit the protruding element between the holes and to accommodate for the circumference dimension of the solid walls portions 31 to 33 as shown in Figures 2 -3A.
Regarding claim 6, Osvaldo and Gueret disclose the claimed invention of claim 1. Osvaldo further discloses the side holes form rows parallel to a main axis of theSerial No. Preliminary Amendment Page 4applicator (See annotated Fig. 2 below), a distance between two side holes of a row being less than a larger dimension of one of the two side holes along the main axis of the applicator ( See annotated Fig. 2 below).   

    PNG
    media_image3.png
    814
    736
    media_image3.png
    Greyscale

Regarding claim 7, Osvaldo and Gueret disclose the claimed invention of claim 1. Osvaldo further discloses at least some of the side holes (34) have a polygonal shape (Fig. 2).  
Regarding claim 8, Osvaldo and Gueret disclose the claimed invention of claim 1. Osvaldo further discloses at least some of the side holes (34) have a diamond shape (Para. 0048).  
Regarding claim 9, Osvaldo and Gueret disclose the claimed invention of claim 1. Osvaldo further discloses at least some of the side holes (34) are identical ( Fig. 2).
Regarding claim 10, Osvaldo and Gueret discloses the claimed invention of claim 1. Osvaldo further discloses each side hole has a smaller cross-section with a normal direction directed towards the cavity (Fig. 2, 34).Osvaldo does not explicitly disclose a sum of the areas of all the smaller cross-sections of the side holes is less than half of a total area of a wall of the core.
It would have been an obvious matter of design choice to make a sum of the areas of all the smaller cross-sections of the side holes is less than half of a total area of a wall of the core, since such a modification would have involved a mere change in the size of the holes. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. In this instance, it would be obvious to an ordinary skill in the art to have a sum of the areas of all the smaller cross-sections of the side holes is less than half of a total area of a wall of the core. Thus would provide the user with more contact surface area on the wall of the core to the user’s skin, and control the flow of the cosmetic material through the holes. 
Regarding claim 11, Osvaldo and Gueret disclose the claimed invention of claim 1. Osvaldo further discloses the side holes (34) extend over a section of the applicator forming less than half a length of the applicator (See annotated Fig. 2), the applicator comprising protrusions (22) on more than half the length of the applicator (Fig. 2).  

    PNG
    media_image4.png
    703
    521
    media_image4.png
    Greyscale


Regarding claim 12. Osvaldo and Gueret disclose the claimed invention of claim 1. Osvaldo further discloses each side hole (34) extends over less than 20 % of a revolution of the core (21) (Fig. 2).
Regarding claim 14, Osvaldo and Gueret disclose the claimed invention of claim 1. Osvaldo further discloses protrusions (22) extending fully out of the side holes (Fig. 2).  
Regarding claim 16, Osvaldo and Gueret disclose the claimed invention of claim 1. Osvaldo further discloses protrusions (22) forming rows parallel to a main axis (Fig. 2, axis-x) of the applicator (Fig. 2), at least some of the rows having different numbers of protrusions from the others (Fig. 2, second end 24 of the core 21 has less protrusions 22 than the middle of the core 21).  
Regarding claim 17, Osvaldo and Gueret disclose the claimed invention of claim 1. Osvaldo further discloses protrusions (Fig. 2, 22) forming rings perpendicular to a main axis (Fig.2, axis-x) of the applicator, at least some of the rings having different numbers of protrusions from the others (Fig. 2, protrusions 22 forming ring at the second end 24 of the core 21 and protrusions 22 forming ring at the distal end 23 have different number of protrusions than rings of protrusion in the middle of the core 21).  
Regarding claim 18, Osvaldo and Gueret disclose the claimed invention of claim 1. Osvaldo further discloses it is made in one piece (Para. 0039).  
Regarding claim 19, Osvaldo and Gueret disclose the claimed invention of claim 1. Osvaldo further discloses a cosmetic product container (Fig. 1, 8 and Para. 0041).
Regarding claim 24, Osvaldo and Gueret disclose the claimed invention of claim 1. Osvaldo further discloses each side hole extends over less than 15 % of a revolution of the core (Fig. 2-3A, and para. 0047, the examiner notes that a revolution of the cylindrical core includes portions of solid walls 31-33, perforated wall portions 28 to 30 with a series of holes 34, and protrusions 22).
Regarding claim 25, Osvaldo and Gueret disclose the claimed invention of claim 1. Osvaldo further discloses each side hole (34) extends over less than 10 % of a revolution of the core (Fig. 2-3A, and para. 0047, the examiner notes that a revolution of the cylindrical core includes portions of solid walls 31-33, perforated wall portions 28 to 30 with a series of holes 34, and protrusions 22).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Osvaldo (US 20140016985 A1), Gueret (US 6067997 A) as applied to claim 1 above, and further in view of Pires et al (20160045014).
Regarding claim 15, Osvaldo and Gueret disclose the claimed invention of claim 1. Osvaldo further discloses at least some of the side holes (34) having a diamond shape (Fig. 2) are surrounded by four protrusions extending opposite four peaks of the side hole (See annotated Fig. 2 below).

    PNG
    media_image5.png
    703
    521
    media_image5.png
    Greyscale
 
Osvaldo discloses does not explicitly disclose four protrusions extending opposite a middle of each side of the side holes.  Pires teaches a molded cosmetic applicator with core (112) with number of holes (128) and multiple protruding elements (114) disposed on surface (132) surrounding holes  (128) (See Para. 0037 and Fig. 2-3) so that the alternate positioning of the tines (114) provides a better separation of the eyelashes during the application of the cosmetic product and therefore a uniform application of the cosmetic product. Additionally, the troughs (128) are configured to catch the eyelashes to provide more amount of the cosmetic product to be applied to the eyelashes (Para. 0038).
It would have been obvious to one having ordinary skill in the art before the effective filing date modify the protrusion elements number of the combination of Osvaldo and Gueret, and add more protrusion element as taught by Pires extending opposite a middle of each side of the side holes so that the alternate positioning of the tines provides a better separation of the eyelashes during the application of the cosmetic product and therefore a uniform application of the cosmetic product. Additionally, the troughs (128) are configured to catch the eyelashes to provide more amount of the cosmetic product to be applied to the eyelashes.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-19, and 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that regarding the applicant’s claimed limitation “at least some of the side holes have at least an external chamfer contiguous on an outer side of the core”, Osvaldo (US 20140016985 A1) discloses the external chamfer of the diamond-shaped holes (Fig.2, 34), but the figures don’t show explicitly that the external chamfer is touching/ or in contact with the outer side of the core. Therefore, Gueret (US 6067997 A) is used as a combination which teaches such limitation. In addition, it appears that the applicant is arguing about an inward facing angle which is not positively claimed. 

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772  

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772